 UNITED GAS, INC.133UnitedGas, Inc.andOil,Chemical and AtomicWorkersInternationalUnion AFL-CIO, Local4-202.Case 16-CA-4446November 10, 1971DECISION AND ORDERPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:BY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on August 11, 1971, by Oil,Chemical and Atomic Workers International Union,AFL-CIO, Local 4-202, herein called the Union, andduly served on United Gas, Inc., herein called theRespondent, the Acting General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 16, issued a complaint on August16, 1971, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 30, 1971,following a Board election in Case 16-RC-5447 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; i and that, commencingon or about July 28, 1971,'and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 31, 1971, Respondent filed its answer to thecomplaint, admitting in part and denying in part theallegations in the complaint.On September 15, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion-forSummary Judgment, alleging that the Respondent isattempting to relitigate the issues concerning the priorrelated representation case, 16-RC-5447. Subse-quently, on September 24, 1971, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted.Respondent thereafter filed a response toNotice To Show Cause, called Respondent's Motionfor Summary Judgment.iOfficial notice is taken of the record in the representation proceeding,Case 16-RC-5447 as the term "record"isdefined in Sees.102.68 and102.69(f)of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc,166 NLRB 938, enfd. 388 F.2d 683(C.A. 4,1968);Golden Age Beverage Co,167 NLRB 151,Intertype Co. v. Penello,RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer, and in its response to the Notice toShow Cause in which it has moved for summaryjudgment and a dismissal of the complaint, theRespondent contends that the districtwide bargainingunit defined in Case 16-RC-5447 is not appropriatebecause it fragments the smallest homogenous subdi-vision of the Respondent's administrative organiza-tion. The General Counsel argues, and we agree, thatthe Respondent is attempting to relitigate issues thatwere decided in the representation case, Case16-RC-5447.A review of the record in Case 16-RC-5447, showsthat the Regional Director issued his Decision andDirection of Election finding appropriate two sepa-rate district units, one of which is the Tyler district,the only district involved herein. The Respondenttimely sought, and was granted, review of theRegional Director's Decision. It argued that a divisionunit, rather than separate district units, was theappropriate unit for bargaining. The full Board,affirming the Regional Director's unit findings inUnited Gas, Inc.,190 NLRB No. 123 (1971), found nomerit in the Respondent's argument that short of asystemwide unit, only a divisionwide unit wasappropriate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practice269 F.Supp. 573 (D.C. Va, 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (CA. 7, 1968);Sec. 9(d) of the NLRA.2SeePittsburghPlate Glass Co. v. N.L R B.,313 US. 146,162 (1941);Rules and Regulationsof the Board,Secs.102.67(f) and 102.69(c).194 NLRB No. 19 134DECISIONS,OF NATIONALLABOR RELATIONS BOARDproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent, aDelaware corporation, has been continuously en-gaged in the sale and distribution of natural gas in theStates of Texas, Louisiana, Florida, and Mississippi.The Respondent has maintained, for the purposes ofadministering its business operation, various geo-graphical districts, including the Tyler district withheadquarters and offices in Tyler, Texas. During thepast 12 months, a representative period, Respondentin the course and conduct of its business operationsreceived gross income in excess of $500,000 from thesale and distribution of natural gas. During the sameperiod, theRespondent purchased and receivedwithin the State of Texas goods and materials valuedin excessof $50,000 directly from States other than theState of Texas.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVED2.The certificationOn June 22, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 16 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 30, 1971, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 14, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout July 28, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJuly 28, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, Local 4-202, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer in its Tyler, Texas,district including servicemen, advanced service-men, crewmen, advanced crewmen, machineoperators,crew leaders and custodians; butexcluding office clerical employees, utility fore-men,meter readers, professional employees,guards, watchmen and supervisors as defined inthe Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of their UNITED GAS, INC.selected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,142 1, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.United Gas, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Oil,Chemical and Atomic Workers Interna-tionalUnion, AFL-CIO, Local 4-202, is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employeesemployed by the Employer in its Tyler, Texas, districtincluding servicemen, advanced servicemen, crew-men, advanced crewmen, machine operators, crewleaders and custodians; but excluding office clericalemployees, utility foremen, meter readers, profession-al employees, guards, watchmen and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 30, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 28, 1971, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDER135Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,United Gas, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Oil, Chemical and AtomicWorkers InternationalUnion,AFL-CIO, Local4-202, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employeesemployed by the Employer in its Tyler, Texas,district including servicemen, advanced service-men, crewmen, advanced crewmen, machineoperators,crew leaders and custodians; butexcluding office clerical employees, utility fore-men,meter readers, professional employees,guards, watchmen and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its district headquarters and offices inTyler, Texas, copies of the attached notice marked"Appendix."3Copies of said notice, on formsprovided by the Regional Director for Region 16,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered byanyother material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged to read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD." 136DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,Local 4-202, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All production and maintenance employ-ees employed by the Employer in its Tyler,Texas,district including servicemen, ad-vanced servicemen,crewmen,advancedcrewmen,machine operators,crew leadersand custodians;but excluding office clericalemployees,utility foremen,meter readers,professional employees,guards,watchmenand supervisors as defined in the Act.'UNITED GAS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by. any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Office Building,Room 8A24, 819Taylor Street,FortWorth,Texas 76102,Telephone817-334-2921.